VIA EDGAR September 11, 2014 Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: PSP Family of Funds (the “Trust”) (File Nos. 333-148558 and 811-22164) on behalf of the PSP Multi-Manager Fund (the “Fund”), a series of the Trust Ladies and Gentlemen: We are electronically filing via EDGAR, pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, preliminary copies of proxy materials, including a Shareholder Letter, Notice of Special Meeting, Proxy Statement and form of Proxy, to be furnished to shareholders of the Fund in connection with a Special Meeting of Shareholdersto be held on a date to be determined in October 2014. If you have any questions or comments, please contact the undersigned at 336-607-7512.Thank you for your consideration. Sincerely, /s/ Jeffrey T. Skinner Jeffrey T. Skinner
